SAUNDERS, Judge.
For the reasons assigned in the companion case of Red River Waterway Commission v. Waddle, 631 So.2d 1266 (La.App. 3rd Cir.1994) the judgment of the trial court is affirmed in part, modified in part and reversed in part.
Due to our reversal of the trial court’s award for economic losses and our reduction of the award for the land expropriated, defendants are entitled to $366,198.00 with interest, in addition to the sums deposited, together with 25% attorney’s fees on all amounts awarded at trial and on appeal.
In all other respects, the judgment of the trial court is affirmed. Costs at the trial level are assessed to appellant, Red River Waterway Commission. Costs of this appeal are assessed equally to appellant and appel-lees.
*1280DECREE
AFFIRMED IN PART; MODIFIED IN PART; REVERSED IN PART AND RENDERED.
GUIDRY, C.J., and KNOLL, J., concur.